09-3286-ag
         Huang v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A094 800 149
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1 st day of March, two thousand ten.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                RICHARD C. WESLEY,
 9                PETER W. HALL,
10                      Circuit Judges.
11       _______________________________________
12
13       KAI DAN HUANG,
14                Petitioner,
15
16                         v.                                   09-3286-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Khaghendra Gharti-Chhetry, Chhetry &
24                                     Associates, P.C., New York, New
25                                     York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Richard M. Evans, Assistant
29                                     Director; Andrew Oliveira, Trial
30                                     Attorney, Office of Immigration
31                                     Litigation, United States Department
32                                     of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Kai Dan Huang, a native and citizen of the

6    People’s Republic of China, seeks review of a July 9, 2009,

7    order of the BIA affirming the October 23, 2007, decision of

8    Immigration Judge (“IJ”) Barbara A. Nelson denying his

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re Kai Dan

11   Huang, No. A094 800 149 (B.I.A. Jul. 9, 2009), aff’g No.

12   A094 800 149 (Immig. Ct. N.Y. City Oct. 23, 2007).      We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.    See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.         See 8

19   U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534

20   F.3d 162, 167 (2d Cir. 2008).

21       Substantial evidence supports the IJ’s adverse

22   credibility determination. In finding Huang not credible,

23   the IJ found that: (1) although he testified that his mother


                                     2
1    was beaten as a result of his resistance to the family

2    planning policy, neither his asylum application nor his

3    wife’s letter made any such assertion; (2) he testified

4    inconsistently regarding whether he first saw his wife at

5    their home or at the hospital following her sterilization;

6    (3) his testimony that family planning officials chased him

7    to his house even though he ran to a friend’s house was

8    inconsistent and implausible; (4) his testimony that he was

9    able to escape from five or six officials who were

10   surrounding him and holding him down was implausible; and

11   (5) his testimony that the officials did nothing to stop him

12   from leaving, yet then decided to chase him to his home, was

13   implausible.    Although Huang argues that he adequately

14   explained three of these discrepancies, no reasonable

15   factfinder would have been compelled to credit his

16   explanations.    See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

17   Cir. 2005).

18       Huang does not challenge the remaining findings with

19   any specificity, arguing only that they were too minor to

20   support an adverse credibility determination.    However, “an

21   IJ may rely on any inconsistency or omission in making an

22   adverse credibility determination as long as the totality of

23   the circumstances establishes that an asylum applicant is



                                    3
1    not credible.”     Xiu Xia Lin, 534 F.3d at 167 (internal

2    quotation marks omitted and emphasis in original).

3        Substantial evidence supports the IJ’s adverse

4    credibility determination.       See 8 U.S.C. § 1158(b)(1)(B)

5    (iii); Xiu Xia Lin, 534 F.3d at 167.       Because Huang was

6    unable to meet his burden for asylum, he has necessarily

7    failed to meet the higher burden required for withholding of

8    removal.     See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

9    2006).     Moreover, there is no merit to Huang’s argument that

10   the IJ erred by failing to conduct a separate analysis of

11   his CAT claim because that claim too was based on the same

12   factual predicate.     See id.

13       For the foregoing reasons, the petition for review is

14   DENIED.     As we have completed our review, any pending motion

15   for a stay of removal in this petition is DISMISSED as moot.

16   Any pending request for oral argument in this petition is

17   DENIED in accordance with Federal Rule of Appellate

18   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).
19
20
21                                    FOR THE COURT:
22                                    Catherine O’Hagan Wolfe, Clerk
23
24




                                       4